—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Motor Vehicles, dated November 22, 1994, which, after a hearing, found that the petitioner violated Vehicle and Traffic Law § 398-e (1) (g) and 15 NYCRR 82.5, and imposed a 30-day suspension of the petitioner’s automobile repair shop license, and a civil penalty of $884.45.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the Commissioner of the New York State Department of Motor Vehicles was supported by substantial evidence in the record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). Further, the penalty imposed is not so disproportionate to the charges sustained as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra, at 233). Bracken, J. P., Miller, Goldstein and McGinity, JJ., concur.